DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 9/9/2021.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the replies filed on 3/25/2021 and 9/9/2021 is acknowledged.
Upon further consideration and in light of the prior art search, the previous restriction between Group I and Group II is withdrawn.  As such, claims 1-19 are being examined.  The restriction between Groups I/II and Group III is maintained.  Furthermore, upon further consideration and in light of the prior art search, the previous species restriction between Species I-IV is withdrawn.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to Claim 1,
The phrase “the conductivity type having a second doping concentration” on line 14 is indefinite.  At issue is that the conductivity this phrase is referring to has a first doping concentration, and as such, it is unclear how the above conductivity can refer to a conductivity having a first doping concentration but then be recited to have a second doping concentration.  It is suggested to recite “a conductivity type having a second doping concentration.”
As to Claim 2
The phrase “the conductivity type” on lines 4-5 and 8-9 is indefinite.  Two different conductivity types were recited in claim 1, and it is therefore unclear which conductivity types the above phrase is referencing.  It is suggested to state “the conductivity type of the first doping concentration” on lines 4-5, and “the conductivity type of the second doping concentration” on lines 8-9. See paragraphs [0050] and [0065] and also claim 7.
As to Claim 10,
The phrase “the vertical Hall sensor element is configured to generate the first sensor signal in response to the first magnetic field that is aligned in a second direction that is orthogonal and in-plane to the first direction” on lines 3-5 is indefinite.  At issue here is that a first direction was not previously recited, and applicant is basing a second direction on an undefined and unrecited first direction. It is therefore unclear as to what the second direction is in the context of the claim.  The recitation of “the first direction” further is indefinite because it is unclear what first direction this phrase is referencing.  Note that a first direction was recited in claim 3, and it is suggested to at least incorporate how the first direction is defined from claim 3 
The phrase “the lateral Hall sensor element is configured to generate the second sensor signal in response to the second magnetic field aligned that is aligned in a third direction that is orthogonal and out-of-plane to the first direction and the second direction” on lines 6-9 is indefinite. At issue here is that a first direction was not previously recited, and applicant is basing a third direction on an undefined and unrecited first direction. It is therefore unclear as to what the third direction is in the context of the claim.  The recitation of “the first direction” further is indefinite because it is unclear what first direction this phrase is referencing.  Note that if applicant amends the claim as suggested in paragraph 13 above, then the issued raised in instant paragraph 14 is moot.
As to Claims 2-14,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Allowable Subject Matter
Claims 15-19 are allowed.
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,

As to Claim 15,
The primary reason for the allowance of claim 15 is the inclusion of determining a ratio between a first resistance and a second resistance, wherein the first resistance is a resistance between a first pair of detector contacts of an asymmetry detector and the second resistance is a resistance between a second pair of detector contacts of the asymmetry detector, wherein at least one contact of the second pair of detector contacts is different from the first pair of detector contacts; and generating a compensated measurement signal based on the first sensor signal, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2020/0225297 to Ausserlechner which discloses a vertical Hall sensor experiencing crosstalk and coils used to calibrate the sensor in crosstalk directions, 2) US 2013/0214775 to Ausserlechner et al. which discloses a vertical Hall sensor formed from contacts in a Hall effect region, and 3) US 2014/0084911 to Ausserlechner which discloses a vertical Hall sensor and the reduction of offset error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858